Citation Nr: 1117777	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-28 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in a 60 percent rating for residuals of a total thyroidectomy due to papillary carcinoma for the period since March 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to March 1980 and from August 1983 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 RO rating decision that reduced a 100 percent rating that had been effect for the Veteran's service-connected residuals of a total thyroidectomy due to papillary carcinoma to 30 percent, effective March 1, 2005.  

A July 2007 RO decision increased the rating for the Veteran's service-connected residuals of a total thyroidectomy due to papillary carcinoma to 60 percent, effective March 1, 2005.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In December 2008, the Veteran testified at a Board hearing.  In August 2009, the Board remanded this appeal for further development.  

The Board notes that the Veteran contends that he is entitled to an increase in a 60 percent rating for his service-connected residuals of a total thyroidectomy due to papillary carcinoma for the period since March 1, 2005 (the effective date of the reduction of the disability rating from 100 percent to 60 percent).  The Veteran has not specifically argued as to the propriety of the reduction implemented by the RO pursuant to the December 2004 RO decision.  Rather, his contentions pertain to the evaluation of the severity of the condition since March 1, 2005.  


FINDING OF FACT

For the period since March 1, 2005, the Veteran's residuals of a total thyroidectomy due to papillary carcinoma are manifested by no more than muscular weakness, mental disturbance, and weight gain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for residuals of a total thyroidectomy due to papillary carcinoma for the period since March 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7903, 7914 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In this case, in May 2007 and September 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating for residuals of a total thyroidectomy due to papillary carcinoma for the period since March 1, 2005, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  May 2007 and September 2009 letters (noted above) also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in October 2010.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service VA treatment records; post-service treatment records from Walter Reed Army Medical Center and the National Naval Medical Center; examinations for the VA (performed by QTC Medical Services); VA examination reports; and hearing testimony.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions and hearing testimony; service treatment records; post-service VA treatment records; post-service treatment records from Walter Reed Army Medical Center and that National Naval Medical Center; examinations for the VA (performed by QTC Medical Services); and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

The RO has rated the Veteran's residuals of a total thyroidectomy due to papillary carcinoma under Diagnostic Codes 7903 and 7914.  Diagnostic Code 7914, which pertains to malignant neoplasms of any specified part of the endocrine system, provides for up to a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals.  38 C.F.R. § 4.119, Diagnostic Code 7914.  

The Veteran was assigned an initial 100 percent rating for residuals of a total thyroidectomy due to papillary carcinoma from November 1, 2003 to February 29, 2005.  In a December 2004 RO decision, following a March 2004 general medical examination for the VA (performed by QTC Medical Services), and a May 2004 rating action proposing reduction, the rating for the Veteran's service-connected residuals of a total thyroidectomy due to papillary carcinoma was reduced to 30 percent, effective March 1, 2005.  A July 2007 RO decision increased the rating for the Veteran's service-connected residuals of a total thyroidectomy due to papillary carcinoma to 60 percent, effective March 1, 2005.  The Board notes that the Veteran has not specifically argued as to the propriety of the reduction implemented by the RO.  Rather, his contentions pertain to the evaluation of the severity of the condition since March 1, 2005.  

The Veteran has not had any active malignancy since March 1, 2005.  As the Veteran has not had any active malignancy since that time, the Board finds that an assignment of a 100 percent disability rating under Diagnostic Code 7913 for the Veteran's residuals of a total thyroidectomy due to papillary carcinoma would not be appropriate at any point since March 1, 2005.  Accordingly, his disability will be rated on residuals such hypothyroidism.  

The RO has rated the Veteran's residuals of a total thyroidectomy due to papillary carcinoma as 60 percent disabling for the period since March 1, 2005 under Diagnostic Code 7903, which pertains to hypothyroidism.  Under this code, a 10 percent evaluation is warranted when the hypothyroidism is manifested by fatigability, or when continuous medication is required for control.  A 30 percent evaluation is warranted when manifested by fatigability, constipation, and mental sluggishness.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain; and a 100 percent rating is warranted when manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

VA treatment records and records from the National Naval Medical Center dated from November 2005 to April 2007 show treatment for multiple disorders, including residuals of a total thyroidectomy due to papillary carcinoma.  

For example, a November 2005 treatment entry from the National Naval Medical Center related diagnoses including "hyperthyroidism".  The examiner noted that the Veteran reported that his endocrinologist wanted him to be on his present dose of Synthroid and that he denied any symptoms associated with his disorder.  

A May 2006 treatment entry from the National Naval Medical Center noted that the Veteran had a history of papillary thyroid cancer that was diagnosed in August 2003 when he was on active duty.  The examiner indicated that the Veteran reported systemic symptoms of tiring easily and endocrine systems of cold intolerance.  As to psychological symptoms, the examiner noted that the Veteran had no sleep disturbances.  The assessment was thyroid, malignant, papillary carcinoma.  A June 2006 laboratory report from such facility related an assessment of hypothyroidism and thyroid, malignant, papillary carcinoma.  

A January 2007 treatment entry noted the Veteran had a history of papillary thyroid cancer that was diagnosed in August 2003 when he was on active duty.  The examiner noted that the Veteran reported systemic symptoms of tiring easily and endocrine systems of cold intolerance.  As to psychological symptoms, the examiner noted that the Veteran had no sleep disturbances.  The assessment was thyroid, malignant, papillary carcinoma, and hypothyroidism.  An April 2007 entry indicated that the Veteran had a history of thyroid cancer (possibly papillary) and that he was status post a thyroidectomy in 2003.  The Veteran reported that he did not have chest pain, shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, tremors, constipation, fatigue, or hyperdefecation.  The assessment was hyperlipidemia and thyroid, malignant, papillary carcinoma.  As to the Veteran's hyperlipidemia, the examiner indicated that he had no initial risk factors to warrant cholesterol lowering further than his current LDL of 144, and that his electro-beam tomography score essentially documented coronary artery disease with a need for a LDL target of below 100.  

A May 2007 general medical examination for the VA (performed by QTC Medical Services) noted that the Veteran reported that he had been suffering from papillary carcinoma status post a total thyroidectomy and that the condition had existed since 1998.  The Veteran stated that his condition had been active for nine years.  The Veteran reported that he had suffered from fatigability, sleepiness, tremors, depression, slowing of thought, poor memory, difficulty swallowing, loss of balance, and weight challenges.  He indicated that he constantly felt tired and fatigued.  He reported that he could only work four to five hours a day and would have to go home and rest.  The Veteran indicated that he had difficulty remembering objectives and intentions and that he would frequently go to get something, and then forget what he went to get.  He stated that he stumbled frequently due to loss of balance and that he experienced occasional tremors in his hands and wrists.  

The Veteran reported that he had intolerance to cold weather, which he described as muscle spasms when exposed to the cold, even when he was well-dressed.  He stated that his weight would change ten pounds in a month.  The Veteran indicated that his current treatment was Synthroid and that he suffered from side effects of dry skin and vision changes.  He reported that he could not work a full eight hour day and that he would miss days from work because of fatigue.  The Veteran stated that he could not run or lift because of weakness and fatigue and that he tolerated little to no exercise.  

The examiner reported that the Veteran weighed 155 pounds, that his pulse was 66, and that his blood pressure readings were 106/70, 106/70, and 110/74.  The examiner indicated that the Veteran's general appearance revealed a finding of general malaise.  The examiner stated that the Veteran reported that he was quite depressed, tired all the time, and discouraged.  It was noted that there were signs of malaise present.  The examiner indicated that there were no ocular signs of hyperthyroidism and that the Veteran's skin was clear of rashes.  The examiner stated that there was a level scar present at the lower anterior neck, which measured 6.3 cm by 1 cm with an abnormal texture of less than six square inches.  The examiner indicated that there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or hyperpigmentation.  The examiner stated that there was no thyroid enlargement present.  

The examiner reported that the Veteran's breath sounds were symmetric with no rhonchi or rales and that the expiratory phase was within normal limits.  The examiner indicated that the Veteran's heart had no heaves or thrills and that there was regular sinus rhythm with no murmurs or gallops.  It was noted that a hand tremor was present on examination and that the Veteran had a high amplitude tremor in his bilateral hands on sustention.  As to the Veteran's musculoskeletal system, the examiner indicated that his condition caused generalized muscle weakness of just discernible -5/5 general weakness when tested with resisted movement of the limbs.  It was reported that the condition did not cause general muscle wasting.  

The diagnosis was residuals of a total thyroidectomy due to papillary carcinoma.  The examiner reported that the Veteran subjectively had fatigue, temperature intolerance, depression, forgetfulness, and a scar.  The examiner stated that, objectively, the Veteran had a surgically absent thyroid, slight weakness elicited on the examination, a tremor, a depressed affect, and a scar as described.  The examiner commented that there was evidence suggestive of muscular weakness and that there were indications of depression which should be evaluated by a psychiatrist.  The examiner stated that the Veteran reported a ten pound weight gain, of which he subsequently lost five pounds, and that he had to constantly watch his diet to control his weight.  The examiner stated that there was no evidence of cardiovascular involvement.  

A July 2007 psychiatric examination report for the VA (performed by QTC Medical Services) noted that the Veteran served in the Navy from "1983 to 2003" and that he reported that he saw combat activity in the Gulf War.  The Veteran stated that he was not completely sure why he was there for the examination.  He reported that he had not specifically filed a claim saying that he was depressed or had any emotional difficulties.  The Veteran indicated, however, that the physician he saw pursuant to an examination for the VA (performed by QTC Medical Services) thought he might have some difficulties with depression.  He reported that he was found to have papillary thyroid cancer in 2003 and that he underwent a total thyroidectomy.  The Veteran stated that although he had been on thyroid supplements since that time, he had suffered from significant symptoms of fatigue, as well as decreased memory and concentration.  He remarked that since 2003, he felt he was more forgetful and had more difficulty staying on tasks.  He stated that he felt his mood was down and that his mood was decreased about 50 percent of the time.  The Veteran remarked that he felt joy, but only for short periods.  

The Veteran reported that he had a decreased amount of spontaneous thought, a decreased amount of jovialness, and decreased speech, all since his thyroid was removed.  He stated that he would sleep okay and that he slept seven to eight hours a night.  He remarked, however, that he did not awake feeling refreshed.  The Veteran complained of decreased energy and indicated that he used to have more stamina and be able to work longer hours at work.  He stated that he presently only had stamina for four to five hours and then he would feel very sleepy and tired at work in the afternoons.  He reported that he felt his motivation was decreased.  The Veteran indicated that at times he would feel helpless, but not hopeless.  He stated that he would feel guilty because he was not capable of the same amount of work productivity that he used to have in the past.  He remarked that he was physically very limited by fatigue and weakness.  It was noted that the Veteran denied paranoia, delusions of any kind, auditory or visual hallucinations, or suicidal or homicidal ideations.  The Veteran indicated that he had been working as a defense contractor since he was discharged from the Navy.  He stated that he was a project manager and consultant for defense training systems.  He reported that his relationship with his supervisors and coworkers was good.  The Veteran stated that he believed that the major changes in his functions due to his depressive symptoms were decreased productivity, decreased self esteem, and decreased physical activity due to fatigue, weakness, and motivation on a daily basis.  

The examiner reported that the Veteran was well dressed, well groomed, and that his behavior was normal.  The examiner indicated, however, that she did note some mild psychomotor retardation.  The examiner stated that the Veteran had some decreased eye contact intermittently and that he often look up or away while answering questions.  The examiner reported that the Veteran's affect appeared depressed and otherwise irritable and that his mood was self-described as low.  It was noted that the Veteran's communication was within normal limits.  The examiner remarked that the Veteran's speech was normal, but that at times it was slowed and he repeated specific answers.  The examiner indicated that the Veteran's concentration appeared mildly decreased and that panic attacks and suspiciousness were absent.  It was noted that there was no history of hallucinations or current hallucinations and no history of suicidal or homicidal ideation.  The examiner reported that the Veteran's thought process appeared mildly slowed at times and that his judgment, abstract thinking, and memory, all appeared intact.  

The impression was depressive disorder, secondary to general medical condition.  The examiner commented that the Veteran's general medical condition was his hypothyroidism status post thyroidectomy secondary to cancer.  A Global Assessment of Functioning (GAF) score of 73 was assigned.  The examiner commented that the Veteran had occasional interference in performing activities of daily living due to decreased concentration, a low mood, and low self esteem.  It was noted that the Veteran was able to establish and maintain effective work, school, and social relationships.  The examiner indicated that the Veteran's psychiatric symptoms were mild, but most likely caused transient occupational and social impairment with, at times, decreased work efficacy during periods of significant stress.  

VA treatment records and records from the National Naval Medical Center and the Walter Reed Army Medical Center dated from June 2007 to September 2009 refer to continued treatment.  

For example, June 2007 treatment entries from the National Naval Medical Center related diagnoses of thyroid cancer.  

A November 2009 VA endocrinology consultation report noted that the Veteran had a history of thyroid cancer (possibly papillary) in 2003 and that he underwent a total thyroidectomy and then radioactive iodine ablation.  The Veteran reported that there was no tumor in any lymph nodes.  It was noted that a scan performed the previous summer revealed no residuals thyroid tissue.  The Veteran presently complained of fatigue, as well as being tired and sleepy all the time.  He reported, however, that he got a good night sleep.  It was noted that the Veteran denied that he snored and that he had a negative sleep study.  The Veteran indicated that he also had issues with severe cold intolerance.  He stated that he had a minimal weight gain of two pounds recently.  The examiner indicated that there were no other acute issues.  The assessment was status post total thyroidectomy secondary to thyroid cancer.  

The most recent December 2009 VA thyroid and parathyroid diseases examination report noted that the Veteran's computer medical records were reviewed, but that his claims file was not available.  The examiner noted that the Veteran had a total thyroidectomy for papillary carcinoma of the thyroid in 2003 and that there was no current diagnosis of active thyroid carcinoma.  The examiner indicated that the Veteran was currently on Synthroid replacement and that he was not sure of the dosage.  It was noted that in September 2009, free thyroxin (T4) and his thyroid-stimulating hormone (TSH) were normal.  The examiner reported that the Veteran had no current complaints referable to his neck.  The examiner indicated that the Veteran had a well-healed anterior neck collar surgical incision with no swelling, deformities, or tenderness to palpation.  The examiner reported that no mass was present and that the Veteran's surgical scars were unremarkable.  The diagnosis was status post total thyroidectomy.  

The most recent December 2009 VA psychiatric examination report indicated that the Veteran's claims file was reviewed.  It was noted that the Veteran had no current psychiatric treatment, previous psychiatric outpatient care, or previous psychiatric hospitalizations.  The Veteran reported that he did not request an evaluation for mental health concerns.  He indicated that he suffered from bouts of low self esteem and felt that he had been unsuccessful in obtain goals he had made due to his physical/medical problems.  He stated that he was moody and that he suffered from melancholy dating back to 2003 when he experienced his first medical crisis.  The Veteran reported that, at that time, he was diagnosed with and treated for thyroid cancer.  He indicated that he currently had a skin condition (discoid lupus erythematous) which showed on both sides of his face and which caused him emotional distress and embarrassment.  The Veteran stated that he had bouts of low energy, low motion, and an inability to perform the same level of activity since his illness in 2003.  He remarked that he also had social withdrawal, avoidance of closeness or intimacy with others, sleep impairment with no being able to maintain his sleep, chronic fatigue, poor concentration, poor focus, slowness of thought, and moderate short-term memory problems (with having to write things down in order to remember them), irritability, and loss of interest in doing things that he used to do.  It was noted that the Veteran denied suicidal ideation.  

The Veteran reported that he was currently working and that he had been at his current occupation as a contractor/consultant for six months.  He stated that he had missed significant time over the past year.  The Veteran indicated that it was not unusual for him to be absent two to three days of work at his previous job until April 2009, when he began looking for a new job.  He stated that he often did not feel like going to work during that period and would often call in sick.  He remarked that he had good attendance at his new job.  The Veteran indicated that he was married and that he had two minor children who lived with him.  He stated that his relationships with his wife and children were good.  He related that he had regular interactions with family and friends.  

The examiner reported that the Veteran had no impairment of thought process or communication and no delusions or hallucinations.  The examiner indicated that that the Veteran's behavior was appropriate and that he had no suicidal or homicidal thoughts.  It was noted that the Veteran was able to maintain personal hygiene and basic activities of daily living.  The examiner reported that the Veteran was oriented to person, place, and time.  The examiner indicated that the Veteran had a moderate short-term memory problem and a moderate long-term memory problem.  The examiner stated that there were no obsessive or ritualistic activities which interfered with the Veteran's routine activities and that the Veteran's rate and flow of speech was normal.  The examiner reported that the Veteran did not have panic attacks and that he did have moderate, sporadic, depression.  It was noted, as to impaired impulse control, that the Veteran had verbal outbursts on occasion.  The examiner indicated that the Veteran had sleep impairment.  The examiner stated that the Veteran reported that he could go to sleep, but that he could not maintain his sleep and would wake up after two and a half to three hours and not get back to sleep for hours, if at all.  The examiner remarked that the Veteran had psychiatric symptoms of mild severity and that the duration and frequency of the symptoms was sporadic.  The diagnosis was an adjustment disorder with mixed anxiety and depressed mood, chronic.  The examiner commented that the Veteran was not unemployable.  The examiner indicated that the Veteran's employment was mild to moderately affected by his psychiatric symptoms and that the affect on other activities, such as his activities of daily living and physical health were mild to moderate.  

In a January 2010 addendum to the December 2009 VA thyroid and parathyroid examination report, the examiner indicated that there were no residuals of the Veteran's service-connected residuals of a total thyroidectomy due to papillary carcinoma except for a surgical scar.  

In a subsequent March 2010 addendum to the December 2009 VA thyroid and parathyroid examination report, the examiner noted that the Veteran's claims file was reviewed.  The examiner indicated that there were no signs or symptoms referable to the Veteran's residuals of a thyroidectomy at that time.  

Based on the medical evidence, the Board finds that the Veteran's service-connected residuals of a total thyroidectomy due to papillary carcinoma is not more than 60 percent disabling for the period since March 1, 2005.  The evidence fails to indicate that the Veteran's residuals of a total thyroidectomy due to papillary carcinoma are manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness, as required for a 100 percent rating under Diagnostic Code 7903 for that period.  The Board observes that the most recent December 2009 VA thyroid and parathyroid diseases examination report, to include the January 2010 and March 2010 addendums, related a diagnosis of status post total thyroidectomy.  The examiner specifically indicated that there were no signs or symptoms referable to the Veteran's residuals of a thyroidectomy, except for a surgical scar.  

The Board notes that the Veteran has reported subjective complaints of cold intolerance, muscular weakness, mental disturbances such as slowing of thought and depression, and sleepiness.  The Veteran has reported such symptoms pursuant to various recent treatment entries of record, as well as at the time of his December 2008 Board hearing.  The Board observes, however, that the recent December 2009 VA thyroid and parathyroid diseases examination report, to include the January 2010 and March 2010 addendums, did not indicate that the Veteran was presently suffering from such symptoms.  Additionally, a prior May 2007 general medical examination for the VA (performed by QTC Medical Services) indicated a diagnosis of a total thyroidectomy due to papillary carcinoma.  The examiner reported that the Veteran subjectively had fatigue, temperature intolerance, depression, forgetfulness, and a scar.  The examiner stated that, objectively, the Veteran had a surgically absent thyroid, slight weakness elicited on the examination, a tremor, a depressed affect, and a scar as described.  The examiner commented that there was evidence suggestive of muscular weakness and that there were indications of depression which should be evaluated by a psychiatrist.  The examiner stated that the Veteran reported a ten pound weight gain, of which he subsequently lost five pounds, and that he had to constantly watch his diet to control his weight.  The examiner stated that there was no evidence of cardiovascular involvement.  The Board observes that the examiner pursuant to the general medical examination for the VA (performed by QTC Medical Services) noted the Veteran's subjective complaints of fatigue, temperature intolerance, depression, and forgetfulness, but specifically indicated that, objectively, the Veteran had a surgically absent thyroid, slight weakness, a tremor, a depressed affect, and a scar.  

Further, the Board observes that the most recent December 2009 VA psychiatric examination report related a diagnosis of an adjustment disorder with mixed anxiety and depressed mood, chronic.  Additionally, a prior July 2007 psychiatric examination report for the VA (performed by QTC Medical Services) indicated an impression of a depressive disorder, secondary to the Veteran's general medical condition, which was his hypothyroidism status post thyroidectomy secondary to cancer.  The Board observes, however, that the criteria under Diagnostic Code 7903 for the current 60 percent disability rating already include symptoms of muscular weakness, mental disturbance, and weight gain, and the criteria for lower 30 percent and 10 percent ratings under that code also include symptoms such as fatigability.  The objective medical evidence of record simply does not show many of the requirements for a higher 100 percent rating such as cardiovascular involvement, bradycardia, and sleepiness as a result of the Veteran's service-connected residuals of a total thyroidectomy due to papillary carcinoma.  Therefore, the Board finds that the requirements for a rating in excess of 60 percent pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903, 7914, are not met.  

Thus, for the reasons set forth above, the Board finds that a rating in excess of 60 percent for the period since March 1, 2005, is not warranted for the Veteran's residuals of a total thyroidectomy due to papillary carcinoma.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's residuals of a total thyroidectomy due to papillary carcinoma, alone, have caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the evidence indicates that the Veteran is currently working full-time.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An increase in a 60 percent rating for residuals of a total thyroidectomy due to papillary carcinoma for the period since March 1, 2005, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


